                                    Case 3:19-cv-00521-RCJ-WGC Document 148 Filed 08/19/20 Page 1 of 3



                              JOSEPH C. ALAMILLA, ESQ.
                       1
                              Utah State Bar No. 00009785
                       2
                              JOSEPH C. ALAMILLA, PLLC
                              9557 South 700 East, Ste 101
                       3      Sandy, UT 84070
                              Telephone: (801) 232-2666
                       4      Email: joseph@jcalegalsolutions.com
                              Attorneys for Plaintiff
                       5      NEW HORIZON HOME CARE, LLC, and
                              GUIDING LIGHT HOSPICE, INC.
                       6

                       7
                              STEPHEN S. KENT, ESQ.
                       8      Nevada State Bar No. 1251
                              KENT LAW
                       9      201 West Liberty St., Ste. 320
                              Reno, Nevada 89501
                     10       Telephone: 775-324-9800
                              Facsimile: 775-324-9803
                     11
                              ATTORNEYS FOR PLAINTIFFS
                     12
                              NEW HORIZON HOME CARE, LLC
                              and GUIDING LIGHT HOSPICE
                     13

                     14                                        UNITED STATES DISTRICT COURT

                     15                                          FOR THE STATE OF NEVADA

                     16
                              NEW HORIZON HOME CARE, LLC              )
                     17       and GUIDING LIGHT HOSPICE,              )           CASE NO. 3:19-CV-00521-RCJ-WGC
                                                                      )
                     18              Plaintiff,                       )           SECOND STIPULATION AND ORDER TO
                                                                      )           EXTEND DATE TO FILE OPPOSTION TO
                                 vs.                                  )           DESERT HEALTHCARE FACILITIES, INC.
                     19
                                                                      )           D/B/A HIGHLAND MANOR ASSOCIATES,
                     20       PHC-ELKO, INC. dba NORTHEASTERN         )           HIGHLAND MANOR, and DREW
                              NEVADA REGIONAL HOSPITAL, HORIZON )                 BANFORD’S MOTION TO DISMISS (ECF
                     21       HOSPICE, INC., GENESIS HOSPICE, LLC,    )           140)
                              GENESIS HOME HEALTH SERVICES, INC., )
                     22       DESERT HEALTH CARE FACILITIES INC.,     )
                              dba HIGHLAND MANOR ASSOCIATES,          )
                     23       HIGHLAND MANOR, ELKO HIGHLAND           )
                                                                      )
                              VILLAGE OF ELKO, DREW BANFORD,          )
                     24
                              BILLIE JEAN CRAWFORD, TRAVIS            )
                     25       SPENCER, QUERUBIN IGUBAN, JR., M.D.,    )
                              DEBRA ANDERSON, MARISSELLA              )
                     26       (CHELLA) ELLIOT, ALICE ALLEN. , et. al. )
                                                                      )
                     27              Defendants.                      )
                                                                      )
                     28



Kent Law
201 W. Liberty St., Ste 320
Reno, NV 89501
Tel: 775-324-9800
                                                                            -1-
                                    Case 3:19-cv-00521-RCJ-WGC Document 148 Filed 08/19/20 Page 2 of 3




                       1              PLAINTIFFS New Horizon Home Care, LLC, and Guiding Light Hospice, Inc., (Plaintiffs”),

                       2      through their counsel Joseph Alamilla and local counsel Stephen S. Kent, and Defendants Desert

                       3      Healthcare Facilities, Inc. d/b/a Highland Manor Associates, Highland Manor, and Drew Banford

                       4      (“Defendants”), by and through their counsel, and agree and request as follows:

                       5              1.)          On July 28, 2020, Defendants filed its Motion to Dismiss. (ECF 140);

                       6              2.)          Plaintiffs’ deadline to respond to the Motion to Dismiss was August 11, 2020;

                       7              3.)          The parties stipulate and agree that the Plaintiffs have until August 21, 2020 to file their

                       8      opposition to the underlying motion; and

                       9              4.)          This is the first request for an extension of time to respond to Defendants’ Motion to

                     10       Dismiss.

                     11               In view of the foregoing, good cause supports this stipulated and order. The Parties respectfully

                     12       request that the Court grant this stipulation and order and extend Plaintiffs’ deadline to file and

                     13       Opposition to Defendants’ July 28, 2020 Motion to Dismiss (ECF 140).

                     14
                              DATED:        12th      , 2020                              DATED:      12th , 2020
                     15

                     16
                              JOSEPH C. ALAMILLA, PLLC                                    LEWIS BRISBOIS BISGAARD & SMITH LLP
                     17

                     18
                              By:       /s/ Joseph C. Alamilla                            By:           /s/ Adam J. Pernsteiner      /
                     19               JOSEPH C. ALAMILLA                                              ADAM J. PERNSTEINER
                                      9557 South 700 East, Ste 101                                    6385 S. Rainbow Boulevard, Suite 600
                     20
                                      Sandy, UT 84070                                                 Las Vegas, Nevada 89118
                     21
                                      801-232-2666                                                    Telephone: 702.893.3383
                                      ATTORNEYS FOR PLAINTIFFS                                        Facsimile: 702.893.3789
                     22               NEW HORIZON HOME CARE, LLC AND GUIDING                          ATTORNEYS FOR DEFENDANTS
                                      LIGHT HOSPICE.                                                  DESERT HEALTHCARE FACILITIES,
                     23                                                                               INC. d/b/a HIGHLAND MANOR
                                                                                                      ASSOCIATES, HIGHLAND MANOR,
                     24                                                                               AND DREW BANFORD.

                     25

                     26

                     27

                     28



Kent Law
201 W. Liberty St., Ste 320
Reno, NV 89501
Tel: 775-324-9800
                                                                                        -2-
                                    Case 3:19-cv-00521-RCJ-WGC Document 148 Filed 08/19/20 Page 3 of 3




                        1

                        2     DATED:     12th , 2020

                        3
                              KENT LAW
                        4

                        5
                              By:      /s/ Stephen S. Kent
                                     STEPHEN S. KENT
                        6            201 W. Liberty Street, Suite 320
                                     Reno, Nevada 89501
                        7            775-324-9800
                                     LOCAL COUNSEL FOR PLAINTIFFS
                        8            NEW HORIZON HOME CARE, LLC AND GUIDING
                                     LIGHT HOSPICE.
                        9

                     10
                              IT IS SO ORDERED:
                     11

                     12

                     13
                              This 19th day of August, 2020.
                     14

                     15

                     16
                                                                              _______________________________________
                     17                                                       UNITED STATES DISTRICT JUDGE

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28



Kent Law
201 W. Liberty St., Ste 320
Reno, NV 89501
Tel: 775-324-9800
                                                                        -3-
